UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee
UNITED STATES
- ve _ SEALED ORDER
ROBERT PIZARRO and .
JUAN RIVERA, * 17 Cr. 151 (AUN)
Defendants.
eee ee ee KK KX

Upon the annexed Affirmation and Application of the
United States Attorney for the Southern District of New York, by
Assistant United States Attorney Jessica Fender, pursuant to the
All Writs Act, Title 28, United States Code, Section 1651,
requesting chat an Order be issued unsealing any and all files,

including search warrants and grand jury testimony, relating to

arrests and prosecutions of PHILIP HAYNES (born

having Social Security Number [| New York State ID
Po Pennsylvania State ID 0 and FBI No.

[] , in the possession, custody, or control of the following

police departments, courts, or prosecutors’ offices (the
“Agencies” ):

a. New York City Police Department;

b. New York City Family Court;

Cc. Port Authority NY-NJ Police Department;
d. Bronx District Attorney’s Office;

By Manhattan District Attorney’s Office;

f.. Queens County District Attorney’s Office;
g. Burlington Police Department, Vermont ; and
h. Wyoming State Police, Pennsylvania.

TT! IS HEREBY ORDERED, that the files and grand jury
testimony specified above be unsealed and made available to the
United States Attorney’s Office for the Southern District of New
York.

IT IS FURTHER ORDERED that, with the exception of a copy
of this Order to the United States Attorney’s Office, the Agencies,
and the clerk of the courts for files and testimony subject ioe
this Order, this Order and Affirmation in support thereof are to
be sealed pending further order of the Court.

Dated: New York, New York
April 8%, 2018

   

 

a ar SON J. NATHAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
